DETAILED ACTION
The receipt is acknowledged of applicant’s response filed 12/02/2021 to nonfinal office action mailed 08/03/2021.

Claims 1 and 2 are pending and examined on the merit.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over any of Northey (US 2010/0112092) or Sampson et al. (US 2015/0196590), each reference in view of the article by Shinde et al. (“Efficacy of dental floss impregnated with commercially available mouthwashes on reduction of supragingival biofilm: A randomized single blind study”) and Naidu (US 2005/0163826), OR alternatively, Shinde in view of any of Northey or Sampson, and further in view of Naidu. All references are of record.

Applicant Claims 
Claim 1 is directed to a method of treating gingivitis, the method comprising:
delivering an antiseptic treatment to a patient, wherein the antiseptic treatment comprising hypochlorous acid is adapted for oral delivery in a treatment phase comprising:
impregnating a therapeutic floss with the aqueous solution of the hypochlorous acid; and
rubbing the therapeutic floss against teeth and periodontal tissue to encourage contact between the aqueous solution of the hypochlorous acid and the periodontal tissue.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Sampson teaches treating microbial infection including gingivitis by administering composition comprising aqueous HOCI acid solution through the oral or buccal route to the oral mucosa. HOCl has advantage of having both antimicrobial and anti-inflammatory properties making it promising therapeutic candidate for a variety of ailments (abstract; ¶¶ 0002, 0007, 0009, 0016-0018, 0024, 0029, 0048, 0049, 0074, 0079; claims 12, 23, 24). The composition has pH of 5-6.5 (¶¶ 0020, 0035). The composition can be formulated as oral rinse (¶ 0029). The reference teaches HOCl is effective against corona virus infection (¶ 0057).
Shinde teaches dental floss impregnated with antigingivitis conventional mouth wash reduces superagingival biofilm and treat gingivitis. Dental floss further provides mechanical control of dental biofilm and plaque (see the entire document, and in particular abstract; page 2, right column; page 3, left column; page 5 right column; page 6, right column). As evident from the teaching of the reference, floss are mechanically rubbed to the teeth in order to apply the impregnated material. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While both Northey and Sampson teach delivery of HOCl solution to oral mucosa as oral rinse or mouth wash, and while Northey suggested flossing in association with the rinse, the references however do not explicitly teach using a floss impregnated with aqueous solution of HOCI acid and rubbing the floss against the teeth and periodontal tissue as instantly claimed by claim 1. The missing elements from Northey and Sampson are taught by Shinde and Naidu.
While Shinde teaches impregnation of antiseptic oral rinse in dental floss, the reference however does not explicitly teach HOCl as claimed by claim 1. The missing element from Shinde is taught by both Northey and Sampson. While dental flossing implies rubbing the floss against the teeth, Shinde does not necessarily mention the term “rubbing” as claimed by claim 1.
Naidu teaches when dental floss rubbed against the teeth, filaments of the floss splay and assist in removal of food debris and plaque from between the teeth and under the gum lines (¶ 0026).  
	
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat gingivitis by administering to the oral mucosa an oral rinse composition comprising aqueous solution of antiseptic HOCl acid as taught by Northey or Sampson, and impregnate the antiseptic mouth rinse 
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat gingivitis by flossing the teeth using dental floss impregnated by conventional antiseptic mouth wash as taught by Shinde, and replace conventional mouth wash of Shinde with HOCl taught by any of Northey and Sampson. One would have been motivated to do so because Northey and Sampson both teach the effectiveness of HOCl to treat gingivitis and its effectiveness against coronavirus, and further Sampson teaches HOCl has advantage of having both antimicrobial and anti-inflammatory properties making it promising therapeutic candidate for a variety of ailments. One would have reasonably expected treating gingivitis using dental floss impregnated with aqueous solution of HOCl acid that can reduce the biofilm and plaque by combination of both antiseptic solution and mechanical control, wherein gingivitis is successfully treated using dental flossing which also being effective against corona virus and effective in treating inflammation along with infection. 
Further one having ordinary skill in the art would have been motivated to rub the impregnated dental floss taught by the combination of Northey or Sampson with Shinde 
Regarding the pH claimed by claim 2, the claim recites approximately 6.1-6.3, and Northey pH of 4-10, and preferably 5-9, and Sampson teaches 5-6.5 that overlap with the claimed pH.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
Applicant argues that Northey is directed toward a method of treating gingival disease with a composition of aqueous HOCl delivered via spray. The Office Action admits that Northey and Sampson fail to teach a treatment phase comprising coating a therapeutic floss with the aqueous solution of the hypochlorous acid. (Office Action, pp 4-5) However, Shinde and Naidu are employed in an attempt to cure the admitted deficiencies of Northey and Sampson. (Office Action, pp. 5-7). 

In response to this argument, it is argued that Northey and Sampson suggest treating gingivitis with HOCl spray and also as HOCl mouth wash. The combination of the cited references teaches all the elements of the claimed method including steps and ingredients used. Motivation to combine the references exists, and reasonable In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Applicant argues that Shinde is a study directed toward evaluating the efficacy of dental floss impregnated with Chlorhexidine. (Shinde, Abstract). However, Shinde fails to teach or suggest impregnating the dental floss with HOCI as claimed. Instead, Shinde discloses that “Chlorhexidine is the gold standard” as an antimicrobial agent to enhance the efficacy of brushing with respect to plaque control. (Shinde, Page 2, right column). Accordingly, Shinde actually teaches away from the use of HOCI, or any other antimicrobial agent other than Chlorhexidine, for impregnating dental floss. After all, the term “gold standard” indicates that Chlorhexidine is the absolute best antimicrobial agent for this purpose. A person of ordinary skill in the art would simply not be inclined to impregnate floss with any antimicrobial agent other than Chlorhexidine upon reading Shinde. For at least these reasons, Shinde fails to cure the noted deficiencies of Northey and Sampson.

In response to this argument it is argued that of Shinde was to teach HOCl, the Shinde is directed to and generally teaches the use commercially available mouth washes to impregnate a floss. The reference teaches chlorohexidine and cetylpyredinium as example of mouth washes. Even if Shinde teaches chlorohexidine as a gold standard, one having ordinary skill in the art would have motivated to impregnate HOCl mouth wash taught by Northey and Sampson into a floss as taught by Shinde because Shinde teaches that dental floss can be impregnated with commercial mouth washes in general to reduce superagingival biofilm and further provides mechanical control of dental biofilm and plaque. Shinde teaches general teaching to impregnate commercial mouth washes into a floss, and uses chlorohexidine and cetylpyredinium as example of mouth wash. It has been held that disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, one cannot attack the references individually wherein 

Applicant argues that Naidu teaches dental floss having a surface for reducing microbial contamination. (Naidu, Abstract). Naidu fails to cure the noted deficiencies of Northey, Sampson and Shinde.

In response to this argument, it is argued that Naidu is relied upon for teaching rubbing the impregnated dental floss taught by the combination of Northey or Sampson with Shinde to the teeth because Shinde teaches the mechanical effect controls biofilm and plaque and because Naidu teaches rubbing the dental floss against the teeth assists in removal of food debris and plaque from between the teeth and under the gum lines.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/I.G./



/ISIS A GHALI/Primary Examiner, Art Unit 1611